Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 22, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The DE 102017112086.6 Examination Report has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 15, 18, and 27, the terminology “configured with” or “configured to” has been utilized but is not interpreted as invoking a Section 112(f) interpretation because each phrase is modified by sufficient structure to take it out of such an interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-26, 28, and 29 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Cohen (US 4,889,421) or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen in view of Hauber (US 5,895,422).  Cohen anticipates the claim language where:
The artificial eye lens as claimed is the contact lens (CL) of Cohen (see Figures 8a to 13c);
The optical part as claimed is the contact lens (CL) of Cohen;
The first optical side as claimed is the front surface (FS) of Cohen;
The second optical side as claimed is the back surface (BS);
The diffractive grating structure as claimed is the anterior grid pattern (AG) and the posterior grid pattern (PG);
The amplitude grid structure is any of the grid patterns of Cohen but is best demonstrated by Figure 12a;
The formation of the optical part as a laser structure as claimed is a product-by-process limitation that does not require an actual laser formation step only the structure implied by such a process step.  Cohen is viewed as fully meeting the structure implied by this limitation in that the claim limitation does not require structure other than that disclosed by Cohen.
Alternatively, one could view the product-by-process step as implying structure not present in Cohen.  Hauber teaches that it was known to the same art of endeavor to utilize lasers to make diffractive grating structures; see column 7, lines 41-47.  Therefore, the Examiner asserts that the claimed structure is at most only slightly different than a product claimed such that the claimed product is clearly obvious the teaching of Hauber of the way to make the claimed structure; see MPEP 2113 (III).

    PNG
    media_image1.png
    857
    570
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    858
    543
    media_image2.png
    Greyscale

                
    PNG
    media_image3.png
    628
    539
    media_image3.png
    Greyscale


Regarding claim 14, the amplitude grating formed from micro-perforations is disclosed by Cohen (see Figures 1, 7a, 8c, 9c, 10c, and 12b) shown embedded in the surface as the grid pattern can be in the form of dots embedded in the surface (see Figures 13b and 13c and column 12, lines 7-27 and column 11, line 48 to column 12, line 2).  The combination of dots embedded in the surface in a pattern to product diffraction meets the structures implied by the claims.
Regarding claims 15-18, Cohen teaches different patterns at different locations within the lens such that the claimed invention is considered at least clearly obvious over Cohen or Cohen in view of Hauber.
Regarding claim 19, the Applicant is directed to see column 12, lines 7-50 of Cohen.
Regarding claims 21-25, the Applicant is directed to see column 12, lines 28-65 where at least curing is a type of polymerization, and also, the polymers are also polymerized as suggested by their names.
Regarding claims 21-22, the establishment of grating based upon the type of dye is fully met because this cannot be interpreted to mean any more than placing the patterns to have the desired effect.  In other words, the language cannot be reasonably interpreted to require that Cohen had a particular mental process when making the invention.
Regarding claims 23-24, the Applicant is directed to see column 5, lines 27-32 of Cohen.

Regarding claim 29, the Applicant is directed to see column 7, lines 33-39, column 8, lines 4-13, and column 9, lines 25-34 that teach different phase gratings.
Claim(s) 27 and 30 are rejected under 35 U.S.C. 103 as obvious over Cohen in view of Hauber.
Regarding claim 27, Cohen meets the claim language as explained in the Section 102/103 rejection supra but does not clearly disclose the amplitude grating inside the optical part.  Hauber (see Figures 11-13 and column 8, lines 3-5, for example) teaches that it was known to place diffraction patterns within the lens as an alternative to putting them on the outer surface.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to put the diffractive patterns within the lens of Cohen as a way to prevent dye leaking onto the adjacent tissues upon placement and to provide optical spacing between diffractive gratings.
Regarding claim 30, Cohen meets the claim language as explained in the Section 102/103 rejection supra but does not disclose that the phase gratings are achromatized for at least two wavelengths as claimed.  Hauber (see column 3, line 66 to column 4, line 5) teaches that it was known to make achromatic lenses within the same art that are designed for light containing colors, that is, white light that has a range of wavelength frequencies.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the Cohen gratings to be achromatized for at least two wavelengths so as to provide correct color with no discernable color fringes to the user.
31 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Hauber as applied to claim 13 above, and further in view of Knox et al (US 2015/0378065; hereafter referred to as Knox).  Cohen as modified by fails to disclose the use of a pulsed laser with particular parameters to produce the optical part as claimed.  Knox teaches that it was known to utilize a laser, within the same art of endeavor, to form patterns within lenses; see paragraphs 18 to 25.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a pulsed laser of similar parameters to form the diffraction gratings of Cohen so that the areas adjacent the focal area will be minimally affected resulting in a more predictable end product; see paragraph 93 of Knox.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menicon, Co. LTD (WO 03/107076), Odhner (US 2005/0270474), Brady et al (US 2007/0168027) and Shimizu et al (US 2017/0216019) are cited as disclosing lenses that are quite similar to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774